IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HENRY NICHOLSON ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4146

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, ETC.,

      Appellee.


_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Henry Nicholson, Pro Se, for Appellant.

Pamela Jo Bondi, Attorney General, Kenneth S. Steely, General Counsel, for
Appellee.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, and WINOKUR, JJ., CONCUR.